         Case 1:20-cv-01024-MKV Document 44 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
 GARETH HASSON,                                               DOC #:
                                                              DATE FILED: 2/8/2021
                            Plaintiff,
                                                                 1:20-cv-1024 (MKV)
                     -against-
                                                              ORDER OF DISMISSAL
 HSBC BANK USA, N.A.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On October 15, 2020, the Court issued a 30-day order [ECF #41]. The Court explained

that the case could be restored to the Court’s calendar if the application to restore the action were

made by December 3, 2020 but that, if no such application were made by that date, dismissal of

the action would be with prejudice. In a letter dated December 3, 2020, the parties requested an

extension of time until January 18, 2021, and, the same day, the Court granted that request [ECF

#42, 43]. The January 18, 2021 deadline has passed, and the parties have not moved to restore

this action to the Court’s calendar. Accordingly, this case is dismissed with prejudice.

SO ORDERED.
                                                      _________________________________
Date: February 8, 2021                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  1
